UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 May 18, 2010 (Date of earliest event reported) ALASKA AIR GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-8957 91-1292054 (Commission File Number) (IRS Employer Identification No.) 19300 International Boulevard, Seattle, Washington (Address of Principal Executive Offices) (Zip Code) (206) 392-5040 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.Submission of Matters to a Vote of Security Holders The Company’s Annual Meeting of Stockholders was held on May 18, 2010.At the Annual Meeting, all nine directors were elected for one-year terms expiring on the date of the Annual Meeting in 2011.The results of the voting in the election of directors were as follows: Proposal 1.Election of nominees for the Board of Directors: Board Nominees For Against Abstain Broker Non Votes William S. Ayer Patricia M. Bedient Phyllis J. Campbell Mark R. Hamilton Jessie J. Knight, Jr. R. Marc Langland Dennis F. Madsen Byron I. Mallott J. Kenneth Thompson The results of voting on Proposals 2 through 5 were as follows: Proposal 2. A board proposal to ratify the appointment of KPMG LLP as the Company’s independent auditor: Number of Votes For Against Abstain Broker Non-votes 0 Proposal 3. A board proposal seeking advisory vote on the compensation of the Company’s Named Executive Officers. Number of Votes For Against Abstain Broker Non-votes 0 Proposal 4. A board proposal seeking approval of the Company’s 2010 Employee Stock Purchase Plan. Number of Votes For Against Abstain Broker Non-votes Proposal 5. A stockholder proposal regarding Shareowner Action by Written Consent. Number of Votes For Against Abstain Broker Non-votes Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALASKA AIR GROUP, INC. Registrant Date: May 21, 2010 /s/ Keith Loveless Keith Loveless Corporate Secretary and General Counsel
